Case LIGOHOS1ISS-AIN DeaumeantS3 Filed IMAG Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Allstar Marketing Group, LLC

 

 

fee cee 2 EITC UCI

 

 

OCT 16 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,

Plaintiff
Vv,

178623, ef al.,
Defendants

 

 

CIVIL ACTION No.
19-cy-3186 (AJN)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i1) of the Federal Rules of Civil Procedure, Plaintiff Allstar

Marketing Group, LLC (“Allstar or “Plaintiff’?), by its undersigned attorneys, hereby gives

notice of dismissal of all claims against Defendants All Delight Buying, GuangZhou JinBo

Co.,Ltd., Hang Meo and Super_Jackson in the above-captioned action, with prejudice, and with

each party to bear its own attorneys’ fees, costs and expenses.

 

 

 
CaSé LIGRLOACEAIN Recuments3 Filed 101412 Page 2 aff2

Dated: October 14, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

BY:

 

Brieanne Sculty-(BS471 1)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff

Allstar Marketing Group, LLC

It is so ORDERED.

Signed at New York, NY onUutse~ [5 62019.

 

 

Judge\Mi n¥ Nathan
United States District Judge

 
